 252DECISIONSOF NATIONALLABOR RELATIONS BOARDitassumed the reinstatements were properly made, an unfair labor practice wascommitted by each of the discharges and backpay would be due to the dates of thereinstatements.However,the evidence established that neither reinstatement was-legally sufficient.Albert Kaufman was shorted 5 cents an hour,and Prentis Kauf-man was not offered his former job in the shipping department despite the factthat Rochinski desired his return.Indeed, Kaufman's undenied testimony concern-ing Rochinski's statements showed Herberger's letter to be only a self-serving decla-ration in attempted support of the alleged ground for Kaufman's discharge, not abona fide offer of reinstatement to his former position.Kaufman's failure to com-plain or to reject the offer did not absolve Respondent of its duty to offer him rein-statement to the positionfromwhich it unlawfully discharged him.III.THE REMEDYHaving found that Respondent engaged in certain unfair labor practices, I shallrecommend that it cease and desist thereform and that it take certain affirmativeaction of the type conventionally ordered in such cases, as provided under recom-mendations below, which I find necessary to remedy and to remove the effects ofthe unfair labor practices and to effectuate the policies of the Act.For reasonswhich are stated inConsolidated Industries, Inc.,108 NLRB 60, 61, and cases therecited, I shall recommend a broad cease and desist order.Upon the basis of the above findings of fact and upon the entire record in thecase,Imake the following:CONCLUSIONS OF LAW1.The Charging Union is a labor organization within the meaning of Section2(5) of the Act.2.By interfering with, restraining, and coercing its employees in the exercise ofrights guaranteed by Section 7 of the Act, Respondent has engaged in and is engagingin unfair labor practices within the meaning of section 8(a) (1) of the Act.3.By discharging Prentis C. Kaufman on September 11, 1959, Albert V. Kauf-man on September 14, 1959, and L. E. Davis on December 31, 1959, Respondentengaged in discrimination to discourage membership in the Charging Union, therebyengaging in unfair labor practices proscribed by Section 8(a) (3) and (1) of the Act.4.The aforesaid unfair labor practices having occurred in connection with theoperation of Respondent's business as set forth in section I, above, have a close,intimate, and substantial relation to trade, traffic, and commerce among the severalStates and substantially affect commerce within the meaning of Section 2(6) and (7)of the Act.[Recommendations omitted from publication.)F. J. Burns Draying, Inc.andGeorge FabianTeamsters,Chauffeurs,Warehousemen and Helpers of America,InternationalBrotherhood of Teamsters and Auto TruckDrivers, Local 85andGeorge Fabian.Cases Nos. 20-CA-1797and 20-CB-748.October 4, 1960DECISION AND ORDERUpon charges duly filed by George Fabian, the General Counsel ofthe National Labor Relations Board, by the Regional Director forthe Twentieth Region, issued a consolidated complaint dated March25, 1960, against F. J. Burns Draying, Inc. (herein called the Re-spondent Company), and Teamsters, Chauffeurs, Warehousemen andHelpers of America, International Brotherhood of Teamsters andAuto Truck Drivers, Local 85 (herein called the Respondent Union),129 NLRB No. 26. F. J. BURNS DRAYING, INC.253alleging that the Respondent Company and the Respondent Unionhad engaged in and were engaging in certain unfair labor practicesaffecting commerce within the meaning of Section 2(6) and (7) ofthe National Labor Relations Act, as amended. Copies of the charges,complaint, and notice of hearing before a Trial Examiner were dulyserved upon the Respondent Company, the Respondent Union, andthe Charging Party.With respect to the unfair labor practices, the complaint alleges, insubstance, that the Respondent Company, at the request of the Re-spondent Union, discharged George Fabian on or about February12,1960, because Fabian was not a member of Respondent Union, andthat Respondent Company knew or had reasonable grounds to be-lieve that such membership was denied or terminated by RespondentUnion for reasons other than the failure of Fabian to tender theperiodic dues and initiation fees uniformly required as a condition ofacquiring or retaining membership.The complaint also alleges, insubstance, that the Respondent Union caused the Respondent Com-pany to discharge George Fabian on or about February 12, 1960,because of his lack of membership in Respondent Union when Fabian'smembership had been denied or terminated on some ground other thanhis failure to tender the periodic dues and initiation fees uniformlyrequired as a condition of acquiring or retaining membership.The conduct of the Respondent Company in discharging Fabian isalleged to be an unfair labor practice violative of Section 8 (a) (1) and(3) of the Act. The conduct of the Respondent Union in causing thedischarge of Fabian is alleged to be an unfair labor practice violativeof Section 8 (b) (1) (A) and (2) of the Act.On May 3, 1960, all parties to this proceeding entered into a stipula-tion of facts, and on the same date jointly requested the transfer ofthis proceeding directly to the Board for findings of fact, conclusionsof law, and Decision and Order. The request states that the partieshave waived their rights to the filing of an answer, a hearing beforea Trial Examiner, the issuance of an Intermediate Report, and thefiling of exceptions and briefs.The request provides further that thecharges, consolidated complaint, and stipulation of f acts constitute theentire record in the case.On May 10, 1960, the Board granted the Parties' request to transferthe case to the Board.Upon the basis of the Parties' stipulation offacts and the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENT COMPANYThe Respondent Employer, a California corporation, maintains itsprincipal office and place of business at 516 Townsend Street, San 254DECISIONS OF NATIONAL LABOR RELATIONS BOARDFrancisco, California, where it is engaged in the business of intrastateand interstate operations as a common carrier of general commerce.In the course of its trucking operations within the State of California,the Respondent Company, during the past year derived a gross in-come in excess of $200,000 from operations which were performed forestablishments shipping in excess of $50,000 worth of their productsto points outside the State of California.During the same period itreceived in excess of $50,000 in revenue pursuant to contracts or ar-rangements with, and/or as agent for various common carriers operat-ing among the several States, who annually derive an income in excess,of $50,000 from such operations.Upon the above-admitted facts, we find that the Respondent Com-pany is engaged in commerce within the meaning of the Act, andthat it will effectuate the purposes of the Act to assert jurisdiction inthis case.U. TIDE LABOR ORGANIZATION INVOLVEDTeamsters, Chauffeurs,Warehousemen and Helpers of America,International Brotherhood of Teamsters and Auto Truck Drivers,Local 85, is a labor organization as defined in Section 2(5) of the Act.M. THE UNFAIR LABOR PRACTICESThe facts as stipulated show that the Respondent Company andRespondent Union are Parties to a collective-bargaining agreementeffective as of July 1, 1959, and expiring June 30, 1961, which con-tains the following provision :UNION MEMBERSHIP : All employees shall apply for mem-bership in the Union on or after the thirtieth day following thebeginning of his [sic] employment, or the effective date of thisAgreement, whichever is later, and as a condition of employmentshall maintain their membership in the Union in good standing.George Fabian commenced employment with the Respondent Com-pany approximately January 11, 1957.After suffering injuries, hewas granted an indefinite leave of absence by the Respondent Com-pany on April 14, 1959.He did not take a withdrawal from theRespondent Union and became delinquent in his dues in October 1959.He was reinstated to his former position by Respondent Company onSeptember 3, 1959, without a clearance from the Respondent Union.About the latter part of January 1960, Respondent Company wasnotified by Michael V. Fahey, business representative of RespondentUnion, that Fabian was in arrears in dues payments and that in viewof the terms of the collective-bargaining agreement, Fabian couldnot work until he was reinstated in the Respondent Union.Joseph Ratto, president of Respondent Company, advised Fabianof this situation and, by way of assistance in settling the matter, ad- F. J. BURNS DRAYING, INC.255vanced payment of 1 week's wages to Fabian. On February 4, 1960,Fabian proceeded to the headquarters of Respondent Union and madepayment of $116.50 to cover the initiation fees and 3 months' backdues, which was the amount of money required to put him in goodstanding.Fabian received the customary receipt for these payments.On February 8, 1960, Fabian received an undated letter from theRespondent Union which informed him that his "reinstatement wasaccepted at the meeting February 4, 1960."Up to this time Fabianhad not been laid off by the Respondent Company.On February 5, 1960, Business Representative Fahey was informedby his office that Fabian's application for reinstatement had beenturned down at the membership meeting held at Respondent Union'sheadquarters on February 4, 1960.On the same day Fahey contactedthe supervisor of the Respondent Company and advised him thatFabian's reinstatement had not been approved by the union member-ship.The supervisor informed Fahey that he had been shown aletter of reinstatement from the Respondent Union and that Fabianwas presently working.Fahey checked with his office again and de-termined that the reinstatement letter had been sent out through error.About February 10, 1960, Fahey notified the Respondent Companyabout the mistake and requested that Fabian be discharged.Faheyfurther informed the Respondent that Fabian would have to appearbefore the Respondent Union's executive board in order to be rein-stated and continue on the job. Pursuant to this conversation betweenFahey and the Respondent Company, Fabian was discharged by theRespondent Company on February 12, 1960. On February 18, 1960,at a meeting of the executive board, Fabian's reinstatement applica-tion was rejected.On March 25, 1960, the Respondent Companyrestored Fabian to his former position and he has continued to worksince that date.He has, however, received no backpay for the periodfrom February 12 to March 25, 1960.Section 8(b) (2) of the Act prohibits a labor organization fromcausing or attempting to cause an employer to discriminate, in regardto the hire,, tenure, or any term or condition of employment of anyemployee covered by a valid union security agreement" . . . withrespect to whom membership in such organization has been denied orterminated on some ground other than his failure to tender the periodicdues and the initiation fees uniformly required as a condition ofacquiring or retaining membership."Section 8(a) (3) of the Act prohibits an employer from justifyingany discrimination practiced against any employee covered by a validunion-security agreement in regard to his hire, tenure, or any term,or condition of employment based on the employee's nonmembershipin a labor organization if the employer has "reasonable grounds forbelieving that membership was denied or terminated for reasons 256DECISIONS OF NATIONAL LABOR RELATIONS BOARDother than the failure of the employee to tender the periodic duesand the initiation fees uniformly required as a condition of acquiringor retaining membership."In the instant case Fabian admittedly paid to the Respondent Unionthe amount of initiation fees and dues required to put him in goodstanding.The money was accepted by the Respondent Union andFabian was formally notified that his reinstatement had been accepted.So far as Fabian was concerned his delinquent status had been curedand he was in full compliance with the terms of the collective-bargain-ing agreement.We do not believe that Respondent Union couldthereafter revoke notice of his reinstatement on the ground that suchnotice has been sent to him "through error."Employees, requiredas a condition of employment to maintain membership in a union, areentitled to rely upon official statements and letters affirming theirmembership status for purposes of retaining employment.We findthat when Respondent Union accepted the money tendered by Fabianand notified him of his reinstatement, Respondent Union waived itsright to demand Fabian's discharge for failure to comply with theterms of its union-security agreement.We further find that, as theRespondent Company had knowledge of the fact that Fabian hadtendered the required dues and initiation fees, which tender had beenaccepted, it had reasonable cause to believe that Fabian's reinstate-ment in the Union was denied for some reason other than nonpaymentof these sums.Accordingly, we conclude that the Respondent Unionviolated Section 8(b) (2) and (1) (A) of the Act by causing theRespondent Company to discharge Fabian, and that the RespondentCompany violated Section 8(a) (3) and (1) of the Act by accedingto the Respondent Union's demand.'IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondents set forth in section III, above, oc-curring in connection with the operations of the Respondent Companyset forth in section I, above, have a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States andtend to lead to labor disputes burdening and obstructing commerceand the free flow thereof.V. THE REMEDYHaving found that the Respondents have engaged in unfair laborpractices, we shall order that they cease and desist therefrom and takecertain affirmative action designed to effectuate the policies of the Act.Inasmuch as the Respondent Company has already reinstatedGeorge Fabian to his former position, we shall order the RespondentUnion to notify the Respondent Company in writing, and furnish a1Technvcolor Motion Picture Corporation,122 NLRB 73. F. J. BURNS DRAYING, INC.257copy to Fabian, that it has withdrawn its objections to the employ-ment of Fabian by the Respondent Company and accedes to the Re-spondent Company's reinstatement of Fabian.Since we have found that the Respondent Union and RespondentCompany are both responsible for the discrimination suffered byFabian, we shall order that they jointly and severally make Fabianwhole for the loss of pay he may have suffered by reason of the dis-crimination against him, by payment to Fabian of a sum of moneyequal to that which he normally would have earned as wages fromFebruary 12 to March 25, 1960, less his net earnings during saidperiod.'Such backpay shall be computed in accordance with theformula established in F.W. Woolworth Company.3We shall further require, in accordance with our usual practice, thatthe Respondent Company, upon request, make available to the Boardand its agents all pertinent records necessary to compute the amountof backpay due.CONCLUSIONS OF LAW1.The Respondent Union, Teamsters, Chauffeurs, Warehousemenand Helpers of America, International Brotherhood of Teamsters andAuto Truck Drivers, Local 85 is a labor organization within the mean-ing of Section 2 (5) of the Act.2.By causing the Respondent Company to discriminate againstGeorge Fabian, an employee with respect to whom membership wasterminated and denied by the Respondent Union because of someground other than his failure to tender the periodic dues and initia-tion fees uniformly required as a condition of acquiring or retainingmembership, the Respondent Union has engaged in and is engaging inunfair labor practices within the meaning of Section 8(b) (2) and(1) of the Act.3.By discriminating in regard to the hire and tenure of employ-ment of George Fabian at the demand of the Respondent Union undera contract making membership a condition of continued employmentbut with reasonable grounds for believing that Fabian's membershipin the Respondent Union was being terminated and denied on someground other than his failure to tender the periodic dues and initia-tion fees uniformly required as a condition of acquiring or retainingmembership, the Respondent Company has engaged in and is en-gaging in unfair labor practices within the meaning of Section 8(a)(3) and (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce within the meaning of Section 2(6) and (7) ofthe Act.2 Cros8ettLumber Company, 8NLRB 440.8 90 NLRB 289.586439-61-vol 129-1S 258DECISIONS OF NATIONAL LABOR RELATIONS BOARDORDERUpon the entire record in this case, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that:A. The Respondent Union, Teamsters, Chauffeurs, Warehousemenand Helpers of America, International Brotherhood of Teamstersand Auto Truck Drivers, Local 85, its officers, agents, representatives,successors, and assigns, shall :1.Cease and desist from :(a)Causing or attempting to cause the Respondent Company, itsofficers, agents, successors, or assigns to discriminate against GeorgeFabian in regard to his hire or tenure of employment or any term orcondition of employment because of his nonmembership in the Re-spondent Union, except as authorized by Section 8(a) (3) of the Act,as modified by the Labor-Management Reporting and Disclosure Actof 195J.(b) In any like or related manner restraining or coercing employeesof the Respondent Company, its successors, or assigns in the exerciseof the right guaranteed by Section 7 of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Notify the Respondent Company that the Union has no objec-tion to the employment of George Fabian.(b) Jointly and severally with the Respondent Company makeGeorge Fabian whole in the manner set for in the section entitled "TheRemedy."(b)Post at its office and place of business in San Francisco, Cali-fornia, and at all locations where notices to members are customarilyposted, copies of the notice attached hereto marked "Appendix A." 4Copies of said notice, to be furnished by the Regional Director for theTwentieth Region, shall, after being duly signed by a representativeof the Respondent Union, be posted by it immediately upon receiptthereof and be maintained by it for a period of 60 consecutive daysthereafter in conspicuous places.Reasonable steps shall be taken bythe Respondent Union to insure that said notices are not altered, de-faced, or covered by any other material.(c)Additional copies of the notice hereto attached and marked"Appendix A" shall be signed by a representative of the RespondentUnion and forthwith returned to the Regional Director for the Twen-tieth Region.These notices shall be posted, at places where notices+ In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words "Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order." F. J. BURNS DRAYING, INC.259to the Respondent Company's employees at its San Francisco, Cali-fornia, place of business are customarily posted.(d)Notify the Regional Director for the Twentieth Region, inwriting, within 10 days from the date of this Order, what steps theRespondent Union has taken to comply herewith.B. The Respondent Company, F. J. Burns Draying, Inc., its officers,agents, successors, and assigns, shall :1.Cease and desist from :(a)Encouraging membership in the Respondent Union by dis-,charging George Fabian for his nonmembership in the RespondentUnion or by discrimination against him in any manner in regard tohis hire or tenure of employment or any term or condition of em-ployment because of his nonmembership in the Respondent Union,except as authorized by Section 8(a) (3) of the Act as modified bythe Labor-Management Reporting and Disclosure Act of 1959.(b) In any like or related manner interfering with, restraining,or coercing its employees in the exercise of the rights guaranteedin Section 7 of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Jointly and severally with the Respondent Union make GeorgeFabian whole in the manner set forth in the section entitled "TheRemedy."(b)Preserve, upon request, and make available to the Board or its.agents all pertinent records necessary to insure expeditious compliancewith this Order.(c)Post at its place of business at San Francisco, California, copies.of the notice attached hereto marked "Appendix B." 5 Copies of saidnotice, to be furnished by the Regional Director for the TwentiethRegion, shall, after being duly signed by the Respondent Company'srepresentative, be posted by it immediately upon receipt thereof atits San Francisco, California, place of business and be maintainedby it for 60 consecutive days thereafter in conspicuous places includ-ing all places where notices to employees are customarily posted.Reasonable steps shall be taken by the Respondent Company to insure-that said notices are not altered, defaced, or covered by any othermaterial.(d)Notify the Regional Director for the Twentieth Region, inwriting, within 10 days from the date of this Order, what steps theRespondent Union has taken to comply herewith.CHAIRMAN LEEDOM and MEMBER KIMBALL took no part in the con-sideration of the above Decision and Order.5 See footnote4, supra. 260DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that :WE WILL NOT cause or attempt to cause F. J. Burns Draying,Inc., its officers, agents,successors,or assigns to discriminateagainstGeorge Fabian in regard to his hire or tenure of employ-ment or any term or condition of employment because of non-membership in the Respondent Union, except as authorized bySection 8(a) (3) of the Act, as modified by the Labor-Management Reporting and Disclosure Act of 1959.WE WILL NOT in any like or related manner restrain or coerceemployees of the above-named company, its officers, agents, suc-cessors,and assigns in the exercise of the rights guaranteed inSection 7 of the Act.WE WILL jointly and severally with the above-named companymake George Fabian whole for anylossof money. he may havesufferedas a resultof the discrimination against him.WE HAVE no objection to the employment of George Fabian bythe above-named company.TEAMSTERS,CHAUFFEURS,WAREHOUSEMENANDHELPERS OF AMERICA, INTERNA-TIONAL BROTHERHOODOF TEAMSTERS ANDAUTO TRUCKDRIVERS,LOCAL 85,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)Thisnotice mustremain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any othermaterial.APPENDIX BNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that :WE WILL NOT encourage membership in Teamsters, Chauffeurs,Warehousemen and Helpers of America, International Brother-hood of Teamsters and Auto Truck Drivers, Local 85, by dis-charging George Fabian from employment for his nonmember-ship in said labor organization or by discriminating against him OVERNITE TRANSPORTATION COMPANY261in any othermannerin regard to his hire or tenure of employmentor any term or condition of employment for such nonmembership,-except asauthorized by Section 8(a) (3) of the Act, as modified,by the Labor-Management Reporting and Disclosure Act of 1959.WE WILL NOT in any like or related manner interfere with,restrain, or coerce our employees in the exercise of the rightsguaranteed in Section 7 of the Act.WE WILL jointly and severally with the above-named Unionmake George Fabian whole for any loss of money he may havesuffered as a result of the discrimination against him.F. J. BURNS DRAYING, INC.,Company.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must notbe altered, defaced, or covered by any other material.,Overnite Transportation CompanyandInternational Brother-hood of Teamsters,Chauffeurs,Warehousemen & Helpers ofAmerica, Local Union No. 55'Overnite Transportation CompanyandGeneral Drivers, Ware-housemen and Helpers Local Union No. 509,Overnite Transportation CompanyandRobert L. McNeil,HaroldR. Clegg, Harley Clegg,R. W. Hutchinson,JohnA. McClure,WalterT. McClure,Wayne A.McClure, andClyde A. Stamey.Cases Nos. 11-CA-1327, 11-CA-1317, 11-CA-1318, 11-CA-1319,11-CA-1320,11-CA-1373, 11-CA-1382,11-CA-1383, 11-CA-1396,11-CA-1397, 11-CA-1398, 11-CA-1399, and 11-CA-1400.Octo-ber 5, 1960DECISION AND ORDEROn June 3, 1960, Trial Examiner Ralph Winkler issued his Inter-mediate Report 1 in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.The Trial Examiner also foundthat the Respondent had not engaged in certain other unfair labori The Intermediate Report contains two minor misstatements which do not affect theTrial Examiner's ultimate conclusions.Accordingly, we note the following corrections :In the last sentence of the first full paragraph on p. 274 of the Intermediate Report, "Mr.11 ;Laney heard Carter remark . .." should read "Mrs. Laney heard Carter remark . . .In the last sentence of the paragraph ending at the top of p. 277 of the IntermediateReport"The Columbia terminal had . . .'+' should read "The,Charlotte terminal had .. . .129 NLRB No. 28.